Citation Nr: 0728797	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  03-05 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for squamous papilloma 
of the left nasal vestibule.

2. Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  Additionally, he was a member of the Texas National 
Guard from November 1974 to November 1978 and served on two 
weeks of active duty for training each year from 1975 to 
1978.  He is the recipient of the Vietnam Cross of Gallantry 
with Palm Unit Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in September 2004; a transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.
3. Squamous papilloma of the left nasal vestibule was not 
present in service or shown to be causally or etiologically 
related to any disease, injury, or incident in service.

4. Residuals of a back injury were not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident during active duty service, 
active duty for training or inactive duty training.


CONCLUSIONS OF LAW

1. Squamous papilloma of the left nasal vestibule was not 
incurred in or aggravated by the veteran's active duty 
military service, nor may such be presumed to have been 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Residuals of a back injury were not incurred in inactive 
duty training or incurred in or aggravated by the veteran's 
active duty for training or active duty military service, nor 
may they be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in September 2001, 
prior to the initial unfavorable AOJ decision issued in 
February 2002.  A second VCAA letter was sent in September 
2005, subsequent to the Board's June 2005 remand.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in September 2001 and September 2005 informed the veteran of 
the type of evidence necessary to establish service 
connection; how VA would assist him in developing his claims; 
and his and VA's obligations in providing such evidence for 
consideration.  However, only the September 2005 VCAA notice 
informed the veteran of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claims.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The September 2001 and September 2005 letters 
informed him that additional information or evidence was 
needed to support his claims, asked him to send the 
information or evidence to VA, and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claims.  
Additionally, subsequent to the September 2005 VCAA letter, 
the veteran's claims were readjudicated and a supplemental 
statement of the case issued, thus providing him with an 
opportunity to respond to the fully compliant VCAA notice.  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice prior to initial 
unfavorable decision was harmless, and that to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter advised the veteran 
of the evidence necessary to establish entitlement to a 
disability rating and an effective date for the disabilities 
on appeal.  Despite the inadequate timing of the notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, National Guard employment records, National Guard 
service personnel and medical records, private medical 
records, and VA treatment records were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claims.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that current VA examinations to determine whether the 
veteran has squamous papilloma of the left nasal vestibule or 
residuals of a back injury as a result of his active duty 
military service is not necessary to decide his claims.  With 
regard to the veteran's squamous papilloma, any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a skin disorder in service, there is no competent basis upon 
which to conclude that the veteran's current disability is 
related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the veteran.  

Further, with respect to the veteran's residuals of a back 
injury, as discussed herein, the veteran's back disorder were 
not incurred during a period of active service, active duty 
for training, or inactive duty training as defined by VA 
regulations.  Thus, without evidence of an incident or injury 
during service, there is no competent basis upon which a VA 
examiner may form an opinion that the veteran's back disorder 
is related to service.  Therefore, the Board concludes that 
an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

For VA compensation purposes, service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 
C.F.R. § 3.6.  Active duty is full time duty in the Armed 
Forces other than active duty for training.  Id.  With regard 
to National Guard service, active duty for training is full 
time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 
505 or the prior corresponding provisions of law.  Id.  
Inactive duty training is duty other than full-time duty 
performed under the same provisions of 32 U.S.C. §§ 316, 502, 
503, 504, or 505 or the prior corresponding provisions of 
law.  Id.       
The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
veteran's service medical records dated in February 1969 note 
that the veteran's unit was located in the Republic of 
Vietnam; therefore, the Board concludes that the veteran 
served in the Republic of Vietnam.  As such, the Board finds 
that the veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As discussed herein, the veteran has no 
current diagnosis of a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Squamous papilloma of the left nasal vestibule (skin 
cancer)

The veteran contends that his squamous papilloma of the left 
nasal vestibule is the result of exposure to Agent Orange 
while serving in Vietnam.  The veteran's service medical 
records are negative for any complaint, diagnosis, or 
treatment for any skin disorder, to include skin cancer.  
However, the Board notes that post-service medical records 
demonstrate a diagnosis of squamous papilloma of the left 
nasal vestibule.  Specifically, records from Hillcrest 
Baptist Medical Center dated from March 1996 to February 1998 
show treatment and follow-up for the presence of squamous 
cell carcinoma of the left nasal vestibule.  The veteran 
complained of discomfort to the left nostril in a December 
2001 VA treatment record, but no diagnosis was indicated and 
no further treatment noted.  Other post-service medical 
records are silent as to diagnosis and treatment of skin 
cancer except as part of the veteran's medical history.  
  
The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
squamous papilloma of the left nasal vestibule.  The Board 
observes that, although the veteran was treated for this 
disorder in the past, the evidence of record does not 
indicate treatment for any skin disorder since February 1998.  
Therefore, the Board concludes that the veteran does not have 
a current diagnosis of squamous papilloma of the left nasal 
vestibule.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, even if the veteran had a current diagnosis of 
squamous papilloma of the left nasal vestibule, the Board 
determines that service connection would not be warranted.  
Considering possible presumptive service connection based on 
exposure to herbicides, as noted above, skin cancer is not a 
disease for which presumptive service connection due to 
herbicide exposure is recognized.  Therefore, presumptive 
service connection would not be warranted for squamous 
papilloma of the left nasal vestibule.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 
With regard to service connection for squamous papilloma on a 
direct basis.  However, while the veteran has had a diagnosis 
of squamous papilloma in the past, no records show that the 
veteran received a diagnosis or treatment for such disorder 
prior to March 1996, more than 26 years after his discharge 
from service in November 1969.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Additionally, no competent medical professional has opined 
that the veteran's skin cancer was connected to his service.  
Thus, the only evidence of record that the veteran's squamous 
papilloma is related to his service is the veteran's own 
statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any competent evidence connecting 
the veteran's skin disorder to his time in service, the Board 
concludes that service connection on a direct basis is not 
warranted. 

B. Residuals of a back injury

The veteran contends that his current back disorder is the 
result of an injury to he sustained while repairing a tank 
hatch during active duty with the Texas National Guard.  
Therefore, he argues that service connection is warranted for 
his back disorder.

The Board observes that National Guard employment records 
show that the veteran sustained an injury to his back while 
repairing the driver's hatch of an M48A1 tank in June 1977.  
Specifically, treatment records show a diagnosis of back 
strain.  Additionally, such records show treatment and time 
off work for back pain in June 1977 and August 1977.   

The Board also notes that the veteran has current diagnoses 
of a back disorder.  Specifically, although a March 1996 
record notes mild degenerative changes of the spine, a March 
2001 MRI report shows multilevel lumbar degenerative disc 
disease and degenerative joint disease (arthritis) and 
apparent L5-S1 spondylolysis.  A June 2001 VA treatment 
record notes lumbar radiculopathy with spondylolysis.  
October 2001 records indicate diagnoses of degenerative 
lumbar spinal disease with degenerative disc disease and L5-
S1 grade one degenerative spondylolisthesis.  Therefore, the 
Board finds that the veteran currently has residuals of a 
back injury. 

National Guard service records indicate that the veteran was 
a member of the Texas National Guard from November 1974 to 
November 1978.  However, the Board observes that, in addition 
to his service with the Texas National Guard, the veteran was 
a civilian employee of the Texas National Guard from January 
1976 to October 1977.  National Guard records indicate that 
the veteran was on active duty or active duty for training 
status from June 29, 1975 to July 13, 1975; June 5, 1976 to 
June 19, 1976; July 30, 1977 to August 13, 1977; and June 4, 
1978 to June 18, 1978.  However, National Guard records do 
not show any active duty for training or inactive duty 
training for the veteran in June 1977.  Further, all 
documentation of his June 1977 back injury is contained 
within his civilian employment records for his position as a 
mechanic for the Texas National Guard.  Thus, the Board 
concludes that the veteran's back injury did not occur during 
a period of active duty, active duty for training, or 
inactive duty training.  

As stated above service connection may be granted for 
disabilities incurred during active service, or in the case 
of National Guard service, during periods of active duty for 
training or inactive duty training.  38 C.F.R. § 3.6.  In 
this case, the veteran was not on active duty, active duty 
for training, or inactive duty training at the time of the 
injury.  Therefore, service connection cannot be granted as a 
matter of law based on the injury sustained in June 1977.

The Board has also considered whether service connection may 
be granted for residuals of a back injury with respect to the 
veteran's periods of active duty.  The Board first considered 
whether service connection is warranted for residuals of a 
back injury on a presumptive basis as he has current 
diagnoses of degenerative disc disease, degenerative joint 
disease, and spondylolithesis.  However, the record fails to 
show that the veteran manifested degenerative joint disease 
to a degree of 10 percent within one year following his 
service discharge in November 1968.  As such, presumptive 
service connection is not warranted for arthritis of the 
back.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for residuals of a back injury on a direct basis.  
However, his service medical records are negative for any 
complaint or treatment for residuals of a back injury.  
Further there is no evidence of record of a back injury or 
treatment until the June 1977 incident.  As such, the Board 
concludes that service connection on a direct basis is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for squamous papilloma of the left nasal 
vestibule and residuals of a back injury.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for squamous papilloma of 
the left nasal vestibule is denied.

Entitlement to service connection for residuals of a back 
injury is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


